Citation Nr: 1341029	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.

2.  Entitlement to service connection for soft tissue sarcoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.


FINDING OF FACT

In August 2013, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal seeking service connection for multiple myeloma and soft tissue sarcoma, and the Board received the request prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for multiple myeloma are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for soft tissue sarcoma are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran perfected an appeal from the May 2011 rating decision that denied service connection for multiple myeloma and soft tissue sarcoma.  However, in August 2013, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal seeking service connection for multiple myeloma and soft tissue sarcoma.  An appeal may be withdrawn in writing at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2013). 

Once the Board received the Veteran's August 2013 statement withdrawing the appeal, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issues of entitlement to service connection for multiple myeloma and soft tissue sarcoma, and therefore the appeal of those claims is dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002).


ORDER

The claim of entitlement to service connection for multiple myeloma is dismissed.

The claim of entitlement to service connection for soft tissue sarcoma is dismissed.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


